DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed on 04/05/2021.

Examiner's Statement of reason for Allowance

Claims 1, 2, 4-16, 18 and 19 renumbered as 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a communications device for transmitting data to or receiving data from a wireless communications network, the communications device comprising: a transmitter configured to transmit signals to the wireless communications network via a wireless access interface; a receiver configured to receive signals from the wireless communications network via the wireless access interface; and a controller configured to control the transmitter and the receiver to transmit the signals and to receive the signals via the wireless access interface, wherein the wireless access interface provides communications resources arranged in time divided units of a first interface having a first bandwidth, the time divided units and the first bandwidth being configured to be arranged into one or more second interfaces, the second interfaces being subsets of the communication resources within a narrower bandwidth than the first bandwidth and being within the first bandwidth, the time divided units of the first interface are time frames, each time frame comprising a plurality of first slots, the at least one of the one or more second interfaces is divided into a plurality of 
The closest prior art, as previously recited, McNamara et al. (US 2014/0010183 A1), Park et al. (US 2016/004469 A1), Beale et al. US 9,860,780 B2, are also generally directed to various aspects a mobile terminals of first type configured to transmit uplink data on a first group of the sub-carriers over a first bandwidth and the mobile terminals of second type configured to transmit uplink data on a second group of the sub-carriers within the first group of sub-carrier over a second bandwidth smaller than the first bandwidth.  However, none of Beale et al. and Beale et al. teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 15. For example, none of the cited prior art teaches or suggest the time divided units of the first interface are time frames, each time frame comprising a plurality of first slots, the at least one of the one or more second interfaces is divided into a plurality of time divided frames, each time divided frame including a plurality of second slots, and a first length of each of the plurality of first slots is different than a second length of each of the plurality of second slots, and the receiver is configured to receive the signals being transmitted via at least one of the one or more second interfaces in accordance with different communications parameters from the first interface providing different characteristics for communicating data represented by the signals.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaq Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor. Joseph Avellino can be reached at 571-272-3905. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478